ADKINS, Justice.
The complaint for maintenance states an existing marriage and that plain-tic and defendant are residents of Maryland and that defendant husband is temporarily within the District. It has been the practice to take jurisdiction of such cases. Marcum v. Marcum, 61 App.D.C. 332, 62 F.2d 871; Rhodes v. Rhodes, 36 App.D.C. 261. Defendant made no objection to jurisdiction in his answer filed March 7, 1941.
The case of Curley v. Curley, 74 App. D.C. 163, 120 F.2d 730 was decided June 2, 1941. On March 31, 1941 defendant obtained an absolute divorce from plaintiff in Arkansas, in which state he claims to have obtained a legal residence. His counsel asserts that these facts bring this case within the Curley case. The new facts were presented by way of affidavits containing copy of the Arkansas record and a motion to dismiss the complaint was denied. A supplemental answer has been filed containing these facts and a second motion to dismiss is now presented.
Since on such a motion the Court can consider only the facts set forth in the complaint this motion must also be overruled.